Counsel for appellant limits his argument to the first assignment on the record: "The court erred in overruling the motion for a new trial."
After making a resume of the testimony of the several witnesses examined on the trial, counsel concludes with the statement: "This is another case in which the jury disregarded the weight of the evidence. In fact we might say it disregarded the undisputed evidence and brought in an unrighteous verdict."
There are sharp conflicts in the evidence and after careful consideration, allowing all reasonable presumption of the correctness of the verdict, we are not able to affirm that the preponderance of the evidence against the verdict is so decided as to clearly show that the verdict is wrong and unjust. Cobb v. Malone  Collins, 92 Ala. 630, 635, 9 So. 738.
Assignments of error not argued are treated as waived. Futvoye et al. v. Chuites et al. 224 Ala. 458, 140 So. 432.
Affirmed.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.